Citation Nr: 0841308	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 

INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2008, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.


FINDING OF FACT

PTSD is manifested by mild to moderate depression, anxiety, 
and irritability with panic attacks and poor to fair short-
term memory and concentration, and complaints of nightmares, 
intrusive thoughts, isolation, avoidance behavior, causing 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

This appeal arises from an initial grant of service of 
service connection for PTSD.  VA sent the appellant a VCAA 
letter dated December 2002, prior to the initial adverse 
adjudication, that essentially complied with the statutory 
notice requirements outlined above.  The claim was 
subsequently granted and a noncompensable evaluation assigned 
effective December 2002; this evaluation was thereafter 
increased to 50 percent, also effective from December 2002.  
VA received in February 2006 a notice of disagreement with an 
increased evaluation assigned by a November 2005 rating 
decision.  VA sent the appellant another VCAA letter dated 
August 2006 addressing his request for a higher initial 
evaluation and the disability rating and effective date 
elements of his claim.

Notice of the disability rating and effective date elements 
of his service connection claim was not provided prior to the 
initial rating decision.  Inadequate notice is presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant.  Following issuance of the August 
2006 VCAA letter, the RO readjudicated the claim in February 
2007 and February 2008, and provided the appellant with a 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC), respectively dated the same, notifying him of 
the evidence received and actions taken.  As such, he was 
afforded due process of law.  Additionally, the Board 
observes that the appellant has been represented throughout 
the appeal process by an accredited veterans service 
organization and he had opportunity to address his claim at a 
personal hearing.  Therefore, the Board finds that the 
appellant has not been deprived of the information needed to 
substantiate his claim and that he had a meaningful 
opportunity to participate in the prosecution of his claim; 
and, as such, the fundamental fairness of the adjudication 
process remains in tact.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder and the 
appellant was afforded a VA examination.  Additionally, the 
appellant testified before the undersigned VLJ at a Travel 
Board hearing in April 2008.  The Board finds that there is 
no indication that there is any additional relevant evidence 
to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 


Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides for a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Factual Background

A private hospital discharge summary reflects that the 
appellant was admitted to the adult psychiatric unit as a 
voluntary patient in May 2001 and discharged in June 2001.  
He reported a number of pressures, including declining 
health, an argument with a former partner, recent suicide and 
death of various friends, and job stress.

VA treatment notes dated April 2001 to January 2003 reflect 
group counseling and psychiatric treatment.  These records 
show that the appellant received medication for PTSD and 
bipolar disorder.  His social worker helped him prepare a 
stressor statement for his VA claim of PTSD.  These records 
are significant for complaints of depression and episodes of 
isolating.

In February 2003, a VA psychiatric examination was conducted.  
The appellant noted that he had retired from his work at the 
state hospital, but considered going back to work for 
financial reasons in an area with less stress or pressure.  
He reported having many friends and reasonable relationships 
with them.  He reported enjoying music, visits to the 
mountains, and crafts.  He reported PTSD symptoms of not 
liking to camp out, not wanting to go to war movies, sleep 
difficulty, and intrusive thoughts.  He was assessed with a 
bipolar mood disorder and assigned a GAF of 60.

The appellant participated in the VA PTSD Day Hospital 
program from April to June 2004.

VA treatment records dated February to October 2005 reflect 
group counseling and psychiatric treatment.  In June 2005, 
the appellant reported spending a lot time home alone and 
planning a trip to Alaska to visit a friend.  On April, June 
and July 2005 mental status examination, the appellant was 
alert, oriented, cooperative, and appropriately dressed with 
no bizarre behavior or impairment of speech, thinking, 
insight, or judgment.  Affect was described as "moderate 
depression/anxiety/irritability."  The appellant denied 
recent mood swings.

In September 2005, a VA psychiatric examination was 
conducted.  By history, the appellant was never married, but 
lost 2 partners to illness in the mid to late 1990's.  He 
reported having family and social friends who lived nearby.  
By history, he attempted suicide in 2000 due to extreme 
depression.  He reported having worked for 20 years as a 
psychiatric technician.  His activities included having lunch 
or running an errand with his sister, eating a single meal a 
day, and watching a television movie.  The appellant reported 
poor sleep, nightmares or dreams, and social isolation along 
with increased latency especially if he did not take his 
medication.  He further reported depression and extreme 
fluctuations of mood.  Mental status examination revealed no 
impairment of speech, thought process, or communication.  
There was no homicidal or suicidal ideation, or psychotic 
manifestations.  His affect was euthymic.  There was 
impairment of short-term memory and concentration, described 
as fair.  Moderate PTSD was diagnosed; a GAF score of 58 was 
assigned for PTSD and GAF was 55 for Axis I diagnoses of PTSD 
and bipolar disorder.  The examiner stated the appellant was 
competent and employable from a psychiatric standpoint.

VA treatment records dated October 2005 to September 2006 
reflect group therapy with a social worker and individual 
psychiatric care for PTSD.  The appellant's social worker 
assigned a GAF of 45 in October 2005 based on PTSD symptoms 
of anxiety, sleep disturbance, depression, and social 
isolation.  On November 2005 mental status examination, the 
appellant was alert, oriented, cooperative, and appropriately 
dressed with no bizarre behavior or impairment of speech, 
thinking, insight, or judgment.  Affect was described as 
"moderate depression/anxiety/irritability" with increased 
anger and continued panic attacks.

In October 2006, the appellant underwent a VA psychiatric 
examination.  By history, his depression was worse over the 
past 4-5 weeks.  He reported living alone since his long-term 
partner passed away in 1998.  He reported that he was close 
to his 2 sisters and brother, and that he enjoyed going to 
church, listening to music, and drives in the mountains.  The 
examiner noted that the appellant had not been employed since 
2002 and that he "had to quit" because of the stress 
involved with working with developmentally disabled people 
for 8-10 years.  The appellant complained of poor sleep, 
insomnia, low energy, poor appetite.  He reported nightmares 
a few times a month, avoidance of war-type news, increased 
startle reflex, and hyper-vigilance.  Mental status 
examination revealed no impairment of speech, thought 
process, or communication.  There was no homicidal or 
suicidal ideation, or psychotic manifestations.  His affect 
was agitated and his mood was "down" because he had not 
been on his Lithium.  There was impairment of short-term 
memory, described as poor, and concentration, described as 
"spacey."  There were symptoms of anhedonia.  Moderate PTSD 
was diagnosed and a GAF score of 54 was assigned; overall 
GAF, which included bipolar mood disorder was 52.

VA treatment records dated from October 2006 to January 2008 
reflect group therapy with a social worker and psychiatric 
treatment for PTSD.  Group therapy note dated November 2006 
reflects complaints of poor sleep, irritability, and impaired 
social life; there was impaired affect with moderate 
depression/anxiety/irritability.  A GAF score of 45 was 
assigned in November 2006.  A March 2007 treatment note 
reflects that the appellant recently lost his sister and a 
good friend in the last few weeks, which had increased his 
feeling depressed.  The appellant reported poor sleep, 
nightmares, moderate irritability, isolation, and impaired 
social life.  His affect was described as having more 
depression/anxiety/irritability, with continuing panic 
attacks.  A May 2007 non-psychiatric treatment note reflects 
that the appellant lives with a roommate in a house and that 
he performed most home tasks, including cooking, cleaning, 
laundry, and grocery shopping.    In July 2007, the appellant 
reported no depression, but poor sleep, nightmares, mild 
irritability, isolation, and impaired social life.  Mental 
status examination shows that the appellant was alert, 
cooperative, appropriately dressed, and oriented with normal 
speech, thinking, insight, and judgment. His primary symptom 
was described as mild to moderate anxiety.  His affect had 
improved with decreased symptoms of 
depression/anxiety/irritability.  It was noted that the 
appellant was about to travel to Alaska for one month.  In 
October 2007, the appellant reported that his niece was now 
living with him, which was a distraction.

In January 2008, the appellant underwent a VA psychiatric 
examination.  By history, the appellant received counseling 
about every 3 months and medication for psychiatric problems.  
Also, by history, he retired from work as a psychiatric 
technician with the state psychiatric hospital after 29 
years.  Around the time of his retirement, he reported having 
taken an overdose of pills secondary to feeling overwhelmed.  
Clinical findings reflected moderate PTSD with mild 
depression.  There was impairment of short-term memory, 
concentration, and social functioning due to a high level of 
anxiety due to PTSD.  Otherwise, there was no suicidal or 
homicidal ideation, inappropriate behavior, obsessive 
rituals, impairment of speech, impaired impulse control, 
impaired spatial orientation, or neglect of personal 
appearance.  PTSD was diagnosed and a GAF score of 52 was 
assigned.

Analysis

Upon careful review of the pertinent evidence, the Board 
concludes that the criteria for an evaluation greater than 50 
percent for PTSD are not met at any time during the appeal 
period; as such, neither an increased evaluation nor "staged 
ratings" are warranted.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to PTSD 
symptomatology is not shown.

VA treatment records dated from 2002 to 2008 show that the 
appellant has been a regular participant in group therapy 
with a social worker, meeting roughly every 3 months, and 
that he has had individual psychiatric care through VA for 
PTSD and other psychiatric problems.  His complaints are 
fairly consistent throughout course of this appeal.  The 
appellant reports poor sleep, irritability, isolation, and 
impaired social life.  There are also sporadic complaints of 
intrusive thoughts and nightmares.  His mental status is 
mostly described as showing mild to moderate depression, 
anxiety, and irritability.  No impairment of orientation, 
speech, thinking-cognition, insight or judgment was found 
during his VA treatment or on VA examinations.  Also, there 
are no suicidal or homicidal ideations, or psychotic 
manifestations.  Short-term memory and concentration are 
somewhat impaired, and described as poor to fair in the 
medical records.  The GAF scores range from 45 to 58.  Most 
recently, on VA examination in January 2008, a GAF score of 
52 was assigned.  These GAF scores reflect moderate to 
serious symptoms.  However, the appellants' complaints, the 
objective findings concerning his mental status, and the GAF 
scores more closely approximate the criteria for a 50 percent 
evaluation.

The appellant's symptoms do not include near-continuous panic 
or depression affecting his ability to function 
independently, appropriately, and effectively; or impaired 
impulse control; or neglect of personal appearance or 
hygiene, or an inability to establish and maintain effective 
relationships for the period in question.  While there were 
some disturbances of motivation and energy, the evidence 
shows that the appellant has had relationships with family 
and friends, although some had been adversely impacted by 
death.  The record shows that the appellant was planning a 
trip to Alaska to visit a friend, that he had had roommates 
and partners, and that his niece currently resided with him.  
This is not indicative of an individual unable to establish 
and maintain effective relationships.

Weighing the evidence of record, the Board finds that the 
appellant's PTSD symptomatology more closely approximates the 
schedular criteria for a 50 percent rating.  Furthermore, the 
Board finds that a uniform rating is warranted and there is 
no basis for a staged rating.  See Fenderson and Hart, surpa.

The Board acknowledges the appellant's sworn testimony that 
his PTSD is worse than currently evaluated.  However, even in 
the course of his testimony, the appellant has not presented 
a disability picture that more closely resembles the criteria 
for a higher evaluation.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Accordingly, the 
claim is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the appellant.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, as the evidence shows no indication that service-
connected PTSD has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94- 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation greater than 50 percent for service connected 
PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


